Citation Nr: 1243259	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an inguinal hernia, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied the Veteran's claim on its underlying merits.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for an inguinal hernia.  He did not appeal that decision.

2.  The evidence received since the August 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an inguinal hernia.

3.  The Veteran's current inguinal hernia disability was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's original claim of entitlement to service connection for an inguinal hernia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  Evidence received since the August 2004 rating decision is new and material, and the claim of entitlement to service connection for an inguinal hernia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for an inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim

The Veteran seeks to reopen his claim of entitlement to service connection for an inguinal hernia.  His original claim for service connection for an inguinal hernia was denied by an August 2004 rating decision on the grounds that he was not shown to have a current inguinal hernia diagnosis.  The Veteran did not appeal the RO's decision.  Moreover, no additional evidence relevant to his inguinal hernia claim was physically or constructively associated with the claims file within one year of the August 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the August 2004 rating decision is final based on the evidence of record at the time of that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for an inguinal hernia in April 2010.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the August 2004 rating decision, the evidence of record relevant to the Veteran's inguinal hernia claim included the Veteran's service treatment records (STRs) and private treatment records from Scott and White Hospital dated in February 2003.  

Relevant evidence obtained since the final August 2004 denial of the Veteran's inguinal hernia claim includes the following:  additional private treatment records from Scott and White Hospital dated from January 2010 to September 2010, showing that the Veteran was diagnosed with a right inguinal hernia in January 2010, and that he underwent a surgical procedure to repair the hernia in February 2010; VA treatment records dated from August 2009 to April 2010, noting the Veteran's right inguinal hernia repair; a September 2010 VA digestive conditions examination, again diagnosing the Veteran's inguinal hernia, status post open repair; and the Veteran's May 2011 substantive appeal, revealing his contention that he has felt minor discomfort in his groin since the time of his suspected in-service hernia.

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final August 2004 denial, the evidence of record did not contain actual confirmation of an inguinal hernia diagnosis, nor the Veteran's contention that he continued to suffer from hernia symptomatology since his separation from service.  Most notably, the evidence received following the August 2004 rating decision provides additional, necessary evidence revealing the Veteran's current diagnosis and the required evidence of a continuity of symptomatology since the Veteran's separation from service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for an inguinal hernia is reopened.

II.  Service Connection

The Veteran contends that he developed his inguinal hernia during his active service.  Specifically, he contends that he was suspected of having an inguinal hernia during his service and that he has felt mild discomfort in his right groin since his separation from service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the Veteran's current disability requirement, a review of the record reveals that the Veteran underwent an open right inguinal hernia repair in February 2010.  During a September 2010 VA digestive conditions examination, his diagnosis was inguinal hernia, status post open repair, with mild residuals.  Based on this evidence, the Board finds that the current disability requirement for service connection has been met.  See Davidson, supra.

With respect to the Veteran's in-service incurrence of a disease or injury, a review of the service treatment records reveals that during a February 1976 clinical consultation he was noted to have a possible small right inguinal hernia.  Later, in June 1976, he was again noted to possibly have a small hernia in his right groin during hernia examination.  He was sent for a consultation at the surgical clinic.  During his June 1976 surgical clinic consultation, he was found to be without a demonstrable hernia; however, he was noted to have a good history for developing a hernia.  The clinician planned to follow-up with the Veteran in the future.  During an April 1977 annual service examination, he reported that he did not know whether or not he had a rupture or hernia.  The examination report revealed normal finding with respect to his abdomen and viscera.  Again, during his May 1983 separation examination, the Veteran indicated that he did not know whether or not he had a rupture or hernia.  The examination report again revealed normal findings for his abdomen and viscera.  The examiner noted, however, that the Veteran had had intermittent right testicular pain.  

Based on the evidence contained in the Veteran's STRS, the Board finds that the evidence of record clearly established that the Veteran suffered from symptoms that could be indicative of an inguinal hernia during his active service.  Therefore, the Board will afford the Veteran the full benefit of the doubt and find that second requirement element to establish service connection has been met.  See Davidson, supra. 

Turning now to the final required element to establish service, a nexus between the Veteran's current right inguinal hernia disability and his noted in-service symptoms of a possible right inguinal hernia, the Board notes that during his aforementioned September 2010 VA digestive conditions examination, the VA examiner provided the opinion that the Veteran's inguinal hernia was less likely as not caused by or a result of a possible hernia in service.  The examiner explained that aside from one service treatment record noting a possible inguinal hernia, there was no other mention of hernia in any other records before or after that one in-service record.  He additionally indicated that there was no other mention of inguinal hernia in the Veteran's retirement records or in his separation examination.  He additionally noted the gap of 27 years between the Veteran's separation from service in 1983 and his hernia surgery in 2010, and indicate that based on this evidence, it was less likely as not that the Veteran's repaired inguinal hernia was related to the possible diagnosis during his service.  

In reviewing this examination report, the Board observes that the VA examiner's findings are not quite consistent with the record.  Notably, while the VA examiner's likely premise is correct that the Veteran was not actually diagnosed with a hernia during his service, the examiner is incorrect where he indicated that there was only one noted instance of a suspected hernia.  Multiple STRs noted that the Veteran was suspected of having a right inguinal hernia and the Veteran himself reported that he was unsure whether or not he had a hernia in two service examination reports.  This would suggest that he likely continued to experience symptomatology consistent with that the led to the suspected hernia diagnosis in the first place.  Additionally, the examiner conducting his separation examination specifically noted that he had intermittent right testicular pain.  

Additionally, the VA examiner appears to be largely basing his conclusion that it was less likely as not that the Veteran's hernia was related to his active service on an absence of medical records, in spite of the Veteran's contention that he continued to experience pain consistent with his subsequent hernia diagnosis since his separation from service.  For these reasons, the Board finds that the VA examination report was inadequate for determining the etiology of the Veteran's right inguinal hernia.  See Dalton, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion); see also Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, the Board affords the examination report minimal probative value.

Notwithstanding the lack of an adequate examination report to consider the etiology of the Veteran's claimed inguinal hernia, the Board finds that evidence supports a finding that the Veteran's has experienced a continuity of inguinal hernia symptomatology since his separation from service.  Here, the Veteran credibly reported during his September 2010 VA examination that the onset of his inguinal hernia was in service.  He report having right lower quadrant abdominal pain since service, and reported that he was told that he might have a hernia.  He additionally reported in his May 2011 substantive appeal that although he did not know whether or not he had a hernia, he that he had been living with mild discomfort for about forty years.  He reported that the pain he suffered in the lower right quadrant of his abdomen was the same pain he felt and in the same place as when he was found to have a hernia, only that it had become more intensified.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  

Moreover, the Veteran's reports are largely consistent with the medical evidence of record.  He was indeed suspected of having a right inguinal hernia during his service, and while he first reported for a consultation at Scott and White Hospital regarding this pain with a complain of experiencing mild discomfort in his right groin over the preceding two years, that had become increasingly concerning during the preceding two months, this was not in contradiction to his reports of having a continuity of right lower quadrant discomfort since his separation from service.  He specifically noted in his May 2011 substantive appeal that he had dealt with the pain for as long as he could, but that it became more intense, leading him to seek further medical treatment.  

In this case, given the Veteran's experience with the symptoms and diagnoses involving his right inguinal hernia, he is competent to report the ongoing symptoms associated with his later, firmly diagnosed inguinal hernia.  His competency is also bolstered where his purported hernia symptoms involved a contemporaneous medical diagnosis.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  Accordingly, the Board is within its province to weigh the testimony and to make a credibility determination.  See Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  

After a thorough review of the evidence of record, the Board finds that the Veteran's reported history of a continued hernia disorder since his separation from active service is not only competent, but also credible.  He has consistently reported having right lower quadrant pain since service, and has reported that this pain was the same as he experienced when he was diagnosed with his right inguinal hernia.  Moreover, his STRs contain relevant evidence of a possible right inguinal hernia diagnosis and associated symptoms at multiple points during his service and, therefore, strengthen his claim of a continuity of right inguinal hernia symptomatology since his separation from service.  Accordingly, the Board finds that the Veteran's contentions are at least as persuasive as the inadequate September 2010 VA examination report which concluded that the Veteran's diagnosed inguinal hernia was not at least as likely related to an in-service suspected hernia.

Given the foregoing determinations, the Board finds that there is an evidentiary showing of continuity of symptomatology linking the Veteran's in-service symptoms of a suspected inguinal hernia beginning in at least February 1977 with his current inguinal hernia disability, status post repair.  Therefore, the Board will give the Veteran the full benefit of the doubt, and conclude that service connection for an inguinal hernia is warranted under 38 C.F.R. § 3.303(b).  

As a result of its decision to reopen and grant the Veteran's claim of entitlement to service connection for an inguinal hernia, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for an inguinal hernia is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


